 In the Matter Of HOLTVILLE ICE AND COLD STORAGE COMPANY, Associ-ATED FARMERS OF IMPERIAL COUNTY, AND HUGH T. OSBORNEandTRUCK DRIVERS, WAREHOUSEMEN AND HELPERS UNION 898, AFFILI-ATED WITH THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS, WAREHOUSEMEN AND HELPERS,A. F. OF L.1Case No. C-2598.-Decided July 02, 1948DECISIONANDORDEROn April 23, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practices,and recommending that they cease and desist therefrom and take cer-tain affirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondents and the Association filedexceptions to the Intermediate Report and briefs in support thereof.Oral argument before the Board was not requested and none was held.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions, the briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recomendations of theTrial Examiner.Upon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :1.Holtville Ice and Cold Storage Company, Holtville, California,its officers, agents, successors, and assigns, shall :a.Cease and desist from :(1)Dominating or interfering with the administration of HoltvilleIce and Cold Storage Company Employees Association, or with theformation or administration of any other labor organization of itsemployees, and from contributing support or assistance to said Asso-ciation, or to any other labor organization of its employees;'The evidence shows this to be the correct name of the Union.51N.L R.B,No 103.596 HOLTVILLE ICE AND COLD STORAGE COMPANY597(2)Giving effect to its contract of November 1, 1942, with HoltvilleIce and Cold Storage Company Employees Association, or to any ex-tension, renewal, modification, or supplement thereof, or to any super-seding contract;(3)Discouraging membership in Truck Drivers, Warehousemenand Helpers Union 898, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers, A. F. of L.,or any other labor organization of its employees by discharging orrefusing to reinstate any of its employees or in any other mannerdiscriminating in regard to their hire and tenure of employment orany term or condition of employment;(4) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidand protection, as guaranteed in Section 7 of the Act;b.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(1)Withdraw all recognition from Holtville Ice and Cold StorageCompany Employees Association, as, the representative of any of itsemployees for the purposes of dealing with the respondent Ice Com-pany concerning grievances, labor disputes, rates of pay, wages, hoursof employment, or other conditions of employment, and completelydisestablish said Association as such representative;(2)Offer to Arthur Standifer, Lester C. Hart, L. H. Davis, H. C.Fredenburg, Perry T. Blankenship, Herman T. Pool, and HermanFruhn, immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniorityand other rights and privileges;(3)Make whole Arthur Standifer, Lester C. Hart, L. H. Davis,H. C. Fredenburg, Perry T. Blankenship, Herman T. Pool, andHerman Fruhn, for any loss of pay they may have suffered by reasonof the respondent Ice Company's discrimination against them by pay-ment to each of a sum of money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings during said period;(4)Post immediately in conspicuous places in its plant and main-tain for a period of not less than sixty, (60) consecutive days from thedate of posting, notices to its employees stating (1) that the respondentIce Company will not engage in the conduct from which it is orderedto cease and desist in paragraphs la (1) to (4), inclusive, of thisOrder; (2) that the respondent Ice Company will take the affirmativeaction set forth in paragraphs lb (1) to (3), inclusive, of this Order;and (3) that its employees are free to remain or become members of 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruck Drivers, Warehousemen and Helpers Union 898, affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers, A. F. of L., and that the Ice Company will not dis-criminate against any employee because of membership in or activityon behalf of that organization;(5)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.2.The respondents, Associated Farmers of Imperial County andHugh T. Osborne, their officers, agents, successors, and assigns,. actingin the interest of the respondent Ice Company, or in the interest ofany other employer, shall :a.Cease and desist from :(1)Dominating or interfering with the administration of Holt-ville Ice and Cold Storage Company Employees Association, or withthe formation or administration of any other labor organization ofthe employees of the Ice Company, or any other employer, and fromcontributing support and assistance to said Association, or to anyother labor organization of the employees of the Ice Company, or ofany other employer ;(2)Soliciting and collecting, funds from the respondent Ice Com-pany, or from any other employer, to be used in whole or in part forthe purpose of- interfering with the rights of employees guaranteedin Section 7 of the Act;(3) In any other matter interfering with, restraining, or coercingthe employees of the Ice Company, or of any other employer, in theexercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining, or other mutual aid and protection, as guar-anteed in Section 7 of the Act;b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act : ,(1) Immediately send notices in writing through the UnitedStates mails to all members and contributors of the Associated Farm-ers, including the respondent Ice Company, stating that each of themwill not engage in the conduct from which they are orderedto ceaseand desist in paragraphs 2a (1) to (3), inclusive;(2)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthey have taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondents engaged in unfairlabor practices within the meaning of Section 8 (5) of the Act. HOLTVILLE ICE AND COLD STORAGE COMPANY599-AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Associated Farmers of Imperial County and Hugh T. Os-borne engaged in unfair labor practices within the meaning of Sec-tion 8 (3) of the Act, be, and it hereby is, dismissed.MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Charles M. RyanandRobert C. Moore,for the Board.Mr. Clarence B. Smith,of El Centro, Calif., for the respondent Ice Company.Mr. R. B. Whitelaw,of El Centro, Calif., for the Associated Farmers and HughT. Osborne.Mr. A. II. Petersen,of Los Angeles, Calif., for the A. F. of L.Mr. Ed Achstetter,of El Centro, Calif., for the Union.STATEMENT OF THE CASEUpon a third amended charge1duly filed by Truck Drivers,Warehousemenand Helpers Union 898, affiliated with the International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers,A. F. of L.,herein called the Union,the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Twenty-FirstRegion(Los Angeles,California),issued itscomplaint dated December 30, 1942, against Holtville Ice and Cold StorageCompany, Associated Farmers of Imperial County,and Hugh T.Osborne, hereincollectively called the respondents,alleging'that the respondents had engagedin and were engaging in unfair labor practices within the meaning of Section 8(1), (2), (3), and(5) and Section 2 (6) and(7) of the National Labor Rela-tions Act,49 Stat. 449,herein called the Act.With respect to the unfair labor practices,the complaint as amended at thehearing alleged in substance that:(1) the respondents repeatedly from Septem-ber 1,1941, to the date of the complaint discouraged the employees of HoltvilleIce and Cold Storage Company,herein called the Ice Company,from joiningor retaining membership in the Union,by characterizing unions as"rackets,"and union members as "racketeers"and "Communists";by advising said em-ployees that membership in a union would be of no benefitto them bystatingto said employees that the Ice Company would never recognize the Union ; bythreatening said employees with discharge if they joined or -remained membersof a union;by advising said employees to refrain from union activities, and byquestioning said employees about their union activities;(2) the respondents onor about September 15, 1941, sponsored,promoted,assisted and interfered withthe formation of the Holtville Ice and Cold Storage Company Employees Asso-ciation, herein called the Association,and since that time have dominated, sup-ported and interfered with the administration of the Association,and havecoerced and encouraged the employees of the Ice Company to accept the Asso-ciation as collective bargaining representative;(3) the Ice Company on specifieddates in October and November 1941, discharged and has since refused toreemploy Arthur Standifer,Lester C. Hart, L. H. Davis, H. C. Fredenburg,Perry T. Blankenship,Herman T. Pool and Herman Fruhn because they joinedand assisted the Union and engaged in concerted activities for their mutual aidIThe original charge was filed January 3, 1942. 600DtEOISIONS OF NATIONAL LABOR RELATIONS BOARDand protection; (4) since November 1, 1941, the Ice Company has had a writtencontract with the Association covering wages, hours, and working conditions,and that such contract is illegal because of the assistance rendered to the Asso-ciation by the respondents, and because the Association did not represent amajority, or an uncoerced majority, of the employees in an appropriate bargain-ing unit at the time when the contract was executed; (5) on or about October12, 1941, and at all times thereafter the respondents refused and failed tobargain collectively with the Union (the Union having previously been desig-nated as collective bargaining agent by a majority of the Ice Company'semployees in the appropriate bargaining unit specified in the complaint) ; and(6)by the foregoing acts the respondents interfered with, restrained, andcoerced the Ice Company's employees in the exercise of rights guaranteed inSection 7 of the Act.The complaint and accompanying notice of hearing were duly served uponthe respondents, the Union, and the Association.At the beginning of the hearing the respondents filed answers to the com-plaint.In their answers the respondents denied that they had committed un-fair labor practices as alleged in the complaint, and pleaded certain affirmativedefenses.Pursuant to proper notice, a hearing was held January 25, 1943, and fromFebruary 8 to February 17, 1943, at El Centro, California, before Frank A.Mouritsen, the Trial Examiner duly designated by the Chief Trial Examiner.The Board, the respondents, the Association and the Union participated in thehearing either through counsel or representatives.Full opportunity, to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the beginning of the hearing counsel for the Associated Farmers and HughT. Osborne objected to the entire proceeding upon the ground that the Boardwas without jurisdiction.The objection was overruled.At the conclusionof the hearing all parties argued orally upon the record.The parties were advisedthat they might file briefs'with the- undersigned.No briefs have been received.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following :FINDINGS or FACT1.THERESPONDENTSA.Holtville Ice and Cold Storage Co.The respondent Ice Company is a California corporation incorporated in 1926.Its office and place of business is located in Holtville, California, where it isengaged in the manufacture, sale, and distribution of ice.During the year 1941itsmonthly purchase of electric power and water approximated $2800. Itssales of ice during 1941 totaled $111,387. In 1942, the sales totaled $139,339.Substantially all of the ice produced is sold to vegetable packing companieslocated in Holtville.The Ice Company owns and leases to the packing com-panies, to which it sells ice, packing sheds where the vegetables are packed andplaced in railroad refrigerator cars for shipment.The ice sold to the packingcompanies is used to pack the vegetables and to ice the railroad cars.Duringthe year 1942 the ice manufactured by the Ice Company was used by its packingcustomers to ice a total of 2,812 railroad cars, of which at least 75 percent wereshipped out of the State of California.The number of employees of the Ice Company varies from 5 or 6 during theslack season to between 25 and 35 during the peak of the shipping season. HOLTVILLE ICE AND COLD STORAGE COMPANY601B. The Associated Farmers and Hugh T. OsborneThe Associated Farmers of Imperial County is a non-profit corporation organ-izedand existigg under the laws of the State of California since 1936.The pur-poses for which it was formed, as set out in the copy of its Articles 'of Incorpora-tion, filed in the evidence, are :To protect, preserve and maintain American Institutions and ideals ; topreserve the constitutional form of Government in both Nation and State;to oppose and combat any and all doctrines or practices which imperil themaintainence [sic] of these constitutional liberties ; to protect AmericanSchools and the constitutional priviliges [sic] which the educational systemof America has brought to all children ; to fight against the infiltration ofsubversive doctrines into the educational system and into the Government;to combat the dictatorship of individuals or groups ; to foster and encouragerespect for and to maintain law and order, particularly by cooperation withlocal, state and national official and governmental agencies ; to promote theprompt, orderly and ifficient [sic] administration of justice ; and to promoteand protect the economies [sic] and agricultural welfare of the citizens of theUnitedStates andparticularly of the Citizens of California.The activities which led to the organization of the AssociatedFarmers are setout in the certificate of the Secretary of the organization attached to the Articlesof Incorporation as follows :That the organization came into being as a result of a series of disturbancesin the agricultural districts of the State; investigation of these disturbancesshowed conclusively that, almost without exception, the disturbances werecaused and fomented by radical and/or communistic agitatiors, [sic] whocame into the various agricultural districts of the State with the avowedpurposes of bringing .about so-called labor troubles amony [sic] theworkers.That these agitators were affiliated directly with or were members of theCommunist Party, U. S. A. and/or The Trade Union Unity League, and/orthe Cannery and Agricultural Workers Industrial Union or similarorganiza-tions, affiliated with, subsidiary to or sympathetic to these organizations.Membership in the Associated Farmers is not restricted to farmers, and itnumbers among its members many of the business and professional people of theImperial Valley.The Ice Company has been a member of, and a contributor to,the Associated Farmers since 1936. The Associated Farmers is entirely dependentupon contributions of its members for its income.Hugh T. Osborne has beensecretary-manager of the Associated Farmers since July 1937.The Associated Farmers have been instrumental in setting up a number ofunaffiliated labor organizations among the employees of different business con-cerns in the Imperial Valley.II. THE ORGANIZATIONS INVOLVEDTruck Drivers, Warehousemen and Helpers Union 898, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers,A. F. of L., and Holtville Ice and Cold Storage Company Employees Association,are labor organizations admitting to membership employees of the Ice Company.III.THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesThe employees of the Ice Company first became interested in union organiza-tion in April or May 1941.At that time a number of them visited the office of 602DECJISIONSOF NATIONALLABOR RELATIONS BOARDthe Union in El Centro, and made some inquiries, but took no further action.The Ice Company operates as a general rule from the first of November ofone year until July or August of the following year, and between August andNovember operations are greatly curtailed.During these slack periods theIce Company attempts to give its regular employees as much maintenance workas possible in order to hold them togetherDuring the summer of 1941 therewas an unusual amount of work to-be done around the plant during the slackseason, as the Ice Company was changing from Diesel to electric power, and theDiesel engines had to be removed, and electric motors installedThe installa-tion of the electrical equipment and some of the remodeling incident to thechange in the method of operation were done by contractors who 'employedunion help exclusively.The employees of the Ice Company who performedmaintenance work around the plant, some of whom were hired by the con-tractors, noted the disparity between the wages paid under the union scale andthosewhich they received from the Ice Company. The union employees ofthe contractors also did some proselyting among the employees of the Ice Com-pany, and interest in organization revived.On September 26, 1941, a numberof the Ice Company employees visited the Union office in a body, and aftervoting among themselves to designate the Union as collective bargaining agent,about 10 of them signed applications for membership in the Union which alsogranted the Union authority to represent them for the purposes of collectivebargaining 2Shortly thereafter a number of the employees who applied formembership in the Union were laid off. Between the time when the employeesapplied for membership in the Union and the time when the Ice Company com-menced operations on October 29 the Association was formed. The Ice Com-pany and the Association executed a collective bargaining contract dated asof, November 1, 1941, covering wages, hours and working conditions.They exe-cuted a similar contract as of November 1, 1942, which was in effect at thetime of the hearing.The supervisory employees of the Ice Company whose activities are con-sidered hereinafter are F. A. Willard, president, Herman Smith, office man-ager, and Pete Pool, superintendent.B. Interference, restraint and coercion by the Ice CompanyIt is apparent that Pete Pool, superintendent of the ice plant, learned thatthe employees had made application for membership in the Union shortly afterit occurred.Within a day or so he questioned a number of the employees abouttheir membership in the Union.He told employee L. C. Hart that Willard was"sure mad" because the employees had joined the Union.After asking em-ployee Perry T. Blankenship if he had joined the Union and receiving an affirma-tive reply, he told Blankenship that the Union did not have a chance becausethe men who did the hiring were `a jump ahead" of the unions, and that he didnot think they would ever make a success of it.After learning from his brotherHerman T. Pool that he had joined the Union, Pete told ham that lie did notthink it was "a very good idea," and added that Willard could get plenty ofnon-union men to operate his plant. Later after he had told Herman thathe would not be employed during the next season, Pete asked him if he werestillwith the Union.When Herman replied that he was "going to ride itthrough," Pete told him, "You are just riding a blank train." After ques-tioning the employees, Pete Pool reported to Willard that the plant had "goneunion."2 The efforts of the Union to bargain with the Ice Company on the basis of suchauthorizations is, discussed hereinafter. HOLTVILLE ICE AND COLDSTORAGECOMPANY603Herman Smith, office manager of the Ice Company, also learned that theemployees had made application to join the Union. On the morning after theemployees signed the application blanks on September 26, he called employeeL. H. Davis into the office and asked him what he knew about the men joiningthe Union.Davis said that he knew of the meeting the night before, but thathe had not attended because of a prior engagement.He told Smith that he hadheard that some of the men joined, but that he did not know how many or whothey were.The acts of Pool and Smith in questioning the employees about their unionmembership and Pool's attempts to discourage affiliation with the Union consti-tute interference, restraint, and coercion within the proscription of the Act.C. The formation of the Association;interference,restraint and coercion by theAssociated Farmers and Hugh T. OsborneShortly after Willard learned from Pete Pool that the employees had joined theUnion, he called Hugh T. Osborne, secretary-manager of the Associated Farmers,and informed him that he was having some labor trouble at the plant. OsborneinformedWillard that he knew all about the Union drive and promised to cometo the plant to confer about it.Within the next day or so Osborne met withWillard at the plant.According to Osborne, Willard'was perturbed by the factthat his employees had joined the Union and asked Osborne what he should do.Osborne told Willard that he himself could do nothing about it without violatingthe Act.During the conference the formation of an unaffiliated organizationwas discussed, and according to Willard, Osborne told him that one of the con-cerns inthe vicinity had had "difficulties," and thereafter the employees hadformed their own union.Willard asked Osborne to "interest" himself in thesituation, and Osborne promised to make an investigationShortly after histalkwith Osborne,Willard conferred with R B. Whitelaw, counsel for theAssociated Farmers, about the "disturbance" at his plant.Within a few days after his talk with Willard, Osborne questioned a number ofthe employees, including Tom Herring, George Harlan, Herman T. Pool and L. H.Davis, about their reasons for joining the Union, and suggested to some of themthat they form an unaffiliated organizationPool testified that when Osbornecalled on him he stated, "I'm connected with the Associated Farmers. I'm, notgoing to let you bring the union into the Valley."Osborne presented argumentsagainst joining the Union, cited an example of help given to the employees of oneof the packing sheds by the Associated Farmers, and then advised Pool as follows,"If you are not too far in, think it over and back out." Pool said that he wouldthink it over.Osborne denied that he had made the statements attributed to himby Pool. Inasmuch as Osborne's testimony was inconsistent in many respects,the undersigned credits Pool's testimony.Osborne questioned Davis about the reasons why the employees joined theUnionDavis told him that the men were dissatisfied with the wages theyreceived, and that the disparity between their wage rates and the union scalehad been demonstrated to them by the wages paid the union employees whohelped in the installation of the electrical equipment.Osborne suggested theformation of a company union.Davis demurred, saying that a company unionwould have no power. Osborne then stated that the Associated Farmers wereagainst organizedlabor, because it meant the closed shop, which was un-Ameri-can.Then he said that Willard would close the plant down before he would dealwith the A. F. of L., at the same time disclaiming that lie discussed the matterwithWillard personally.Davis replied that he would stay with the othersuntil the majority agreed to withdraw from the Union. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Osborne spoke to Harlan, Harlan told him that some of the men hadjoined the Union.He added that he was not in favor of the Union, althoughhe had signed an application blank which he had not turned in, and asked Osbornewhat he could do to keep from going into the Union. Osborne suggested theformation of an unaffiliated union, named a plant where such an organization hadbeen formed, and agreed to give Harlan a copy of its constitution and bylaws.He gave Harlan these documents a few days laterHerring testified that hetalked with Osborne about the formation of an unaffiliated association and thathe gave Osborne the names of employees he thought would be interested in theformation of such an association.He gave him, however, the names of employeeswho had made application to join the UnionDuring this same period Keith Metz, a director of the Associated Farmers,sought out employee Henry G. Miller, and advised him not to join the Union.He stated that since Miller was a landowner, it would not pay him to join theUnion, as his credit would thereby be impaired.Metz stated further thatWillard would be glad to have the employees form their own union, and thatthe Associated Farmers would be glad to be of assistance.He urged Miller totalk to Osborne 6vith regard to the formation of an employees' union.Millerdeclined to go with him to see Osborne. The inference is warranted, in view ofMetz' statements to Miller, that he talked with Miller at the behest of Osborne.Osborne at first desied and then admitted that he reported back to Willardafterquestioningthe employees.Osborne also admitted that he referred theemployees to Whitelaw, then as now counsel for the AssociatedFarmers, forlegal advice and assistance in setting up the unaffiliated association.After Osborne's talks with them, Harlan, Stout and Herring, did go to White-law and he assisted and advised them in the formation of the Association. AboutOctober 20 Stout, Harlan, Ireland, Drinkard,and one ortwo others,met at thehome of Harlan and discussed the formation of the Association.Osborne waspresent and outlined the procedure to be followed.On October 30 the Association'held its first meeting, elected officers and a bar-gaining committee, and discussed the drafting of a collective bargaining contractto be submitted to Willard.Later a contract was negotiated with the Ice Com-pany.About November 25 the contract was signed and was ante-dated to No-vember 1.Whitelaw assisted the Association in the negotiation of the contract,which provided for exclusive recognition of the Association as collective bargain-ing agent and contained a provision, suggested by Whitelaw, that after a 15-dayperiod all new employees hired by the Ice Company should become members ofthe Association in order to continue to work at the plantOn the occasion whenthe negotiating committee from the Association first met with Willard, Osbornewas present,and introduced the committee to Willard as a bargaining committeeof the Association, and stated that they desired to bargain with him.At thattime Willard readily agreed to bargain with the committee, and accepted withoutquestion their unsupported claim to represent the employees despite the priorconflicting claim ofthe Union that it represented the employees.'8It appearedto theundersignedthat Stout,Herring and Harlan were straining to makeitappear that the Association claim to represent the employees ante-dated that of theUnion, which was made October 28. Stout's testimony as to the time when the firstAssociation request to bargain was made of Willard is conflicting.At one point he saiditwas not made until after the formation of the Association on October 30This iscorroborated by the minutes of the first meeting of the Association.Later he said thatan earlier request was made In view of his conflicting testimony,and the additionalfact that Willard on October 28 made no mention of any Association claims to the Unionrepresentatives, as he later did after the formation of the Association when requested bythe Union to bargain,the undersigned finds that the Union claim'to represent the employeesante-dated that of the Association. HOLTVILLE ICE AND COLD STORAGE COMPANY605From the foregoing it is clear that Osborne initially suggested the formationof the Association. In making this finding the undersigned is not unmindfulof the testimony of Stout and Harlan to the effect that the idea of forming anunaffiliated association originated among the employees themselves.That testi-mony is not convincing, however, as it is inconsistent with other portions of theirown testimony as well as that of Osborne and other witnesses. It is clear thatOsborne's assistance in forming the Association was not given in point of timeuntil after he had been requested by Willard to "interest" himself in the activi-ties of the employees. If Willard himself had assisted the Association as Osbornedid, there would be no question but that the Association is company-dominated.The acts of Osborne done at the request of Willard are no less attributable toWillard.Osborne was clearly acting at the request and in the interest of theIce Company, and resultantly is an employer within the meaning of the Act.There was no contention that Osborne was not acting as an authorized agentof the Associated Farmers in assisting the Association, although this contentionwas raised regarding Metz' activities. It has been inferred that the acts ofMetz in talking to Miller were undertaken at the request of Osborne.The un-dersigned finds that the Associated Farmers are responsible for the acts of Os-borne and Metz. Osborne, representing the Associated Farmers, acted with ref-erence to the Association at the request of Willard. The undersigned finds there-fore that the Associated Farmers and the Ice Company are responsible for theacts of Metz and Osborne in assisting in the formation of the Association.Bytheir acts of assistance to the Association all respondents have dominated andinterfered with the formation of the Association, and have interfered with, re-strained and coerced the Ice Company's employees in the exercise of the rightsguaranteed in Section 7 of the Act. The Ice Company, the Associated Farmers,and Osborne should cease their acts of interference with the rights of the em-ployees guaranteed by the Act.The Association which is a result of such acts ofinterference and assistance,is incapable of serving the employees as a true col-lective bargaining agent and should be disestablished.D. The alleged refusal to bargain with the anion1.The appropriate unitThe complaint alleged that all employees of the Ice Company, exclusive ofsupervisory and clerical employees constitute an appropriate bargaining unit.The Ice Company does not overate the entire year.As a general practice it com-mences the manufacture of ice about the first of November each year, withwhat Willard termed his "regular" crewFrom the beginning of November untilabout the first of January this crew is engaged in the manufacture and storageof ice, and but a small amount of ice is delivered during this period.Heavydelivery of ice to the packing sheds commences about the first of January eachyear and continues until May or June. Additional employees are added atthe time when heavy delivery of ice starts: and the number of employees isthereafter increased as the delivery of ice increases. In the 1940-41 seasonwhich began about November 1, 1940, the Ice Company commenced. operationswith 19 employees.By January 15, 1941, the number had increased to 22, byFebruary 1, to 27, and it remained fairly constant around that figure until themiddle of May when it increased to 35. In July, which was the last month ofthe season,the number dropped to 25.Counsel for the Board contended that the employees who commencedthe sea-son constituted the appropriate bargaining unit, and the employees who wereemployed after the start of the season should be excluded.Concerning theemployees who started the season Willard agreed that they were "regular, 606DECISIONS OF NATIONALLABOR RELATIONS BOARDnormal" employees, and testified that the Ice Company attempted to hold themtogether by giving them maintenance work around the plant after the closeof the ice shippingseason.He testified that the extra employees who wereput on for a couple of weeks orso duringthe peak season were laid off theend of the peak season, and it was more or less according to chance whetherthey worked the followingseason.The Ice Company contended that temporary employees, includinga numberof electricians, who were hired only for the purpose of installing the electricalequipment in the summer of 1941, be included in the appropriate unit. Theelectricianswere hired admittedly for the installation work only, and did notengage inthe manufacture or distribution of ice.They should be excluded fromthe unit.The other temporary employees were hired only for shortperiodsof a,few weeks during the peak of the ice season, and the Ice Company felt noobligation to give them employment the succeeding season.Theyalso shouldbe excluded.The Ice Company did not oppose the exclusion of supervisory andclerical employees from the unit, and they should be excluded as well.In addition to the above, however, the records show that there were otheremployees commencing work during the winter who worked steadily for periodsranging from 2 to '7 months, who had been employed in previous seasons forabout the same length of time, and who could have had a reasonable expectationof being reemployed in the following season.The undersigned rejects the con-tention of Board's counsel that only those employed at the commencement ofthe season should constitute the appropriate unit and concludes that theseemployees, likewise should be includedjtherein.Details were lacking to showexactly how many employees would have been in the larger unit found to beappropriate.Although 13 employees had indicated, either by signing authoriza-tion cards or by payment on account of initiation fees, their designation of theUnion as their bargaining agent, two of these had voluntarily left the Ice Com-pany's employ before the commencement of the 1941-42 season and a third ad-mittedly held a supervisory position and would have to be excludedfrom theunit.Although the Union might have had a majority of the men who started theseason either in 1940 or 1941, the evidence fails to prove that it had a majorityof the much larger, unit, herein found to be appropriate. It is extremely doubtfulthat, had evidence of the size of the larger unit been clearly adduced, theUnion would have proved a majority.Becatise therefore, of the failure of proofin regard to the size of the appropriate unit and consequently the failure ofproof that the Union had a majority therein, the undersigned finds that therespondent Ice Company did not refuse to bargain with the Union within themeaningof the Act.E. Discriminatory discharge of Standifer, Hart, Davis, Fredenburg, Blankenship,Pool, and Pro haThe Board alleges that the above employees were discharged by all respondentson specified dates in October and November 1941 and have since been refusedreinstatement because they joined and assisted the Union. The AssociatedFarmers and Osborne denied the allegations, and asserted that they had noauthority directly or indirectly to discharge the employees named. In itsanswer the Ice Company denied the above allegations of the complaint.Affirma-tively it alleged that Standifer was laid off on October 3, because of lack of work,and that he never applied for reinstatement ; that Hart was a repair mechanic,and that the Ice Company no longer required the services of a repair mechanicafter the change from Diesel to electric power ; that Willard decided to discon-0 HOLTVILLE ICE AND COLD STORAGE COMPANY607tinue the services of Davis about a year prior to his discharge, and that neitherWillard nor Smith knew of Davis' membership in the Union prior to his dis-charge ; that Fredenburg was laid off in October 1941 because of lack of work,and that be did not thereafter apply for reinstatement; that Blankenship waslaid off because of lack of work, and undoubtedly would have been reinstatedhad he applied for reinstatement at the commencement of the shipping season,but that he never did apply ; that Herman T. Pool was laid off by his brotherPete Pool, because Pete Pool had been advised that it was against the policy ofthe Ice Company to employ his relatives, and that Herman T. Pool never didapply for reinstatement ; and that Herman Fruhn was laid off because of lack ofwork on July 31, 1941, was reinstated in December 1941, worked one day andquit of his own accord.All of the above employees except Davis applied for membership in the Unionand designated it as their collective bargaining agent on September 26, 1941;Davis did so on October 3. In view of Pete Pool's admission that he questionedthe employees about their union membership, and later reported to Willard thatthe plant had "gone union", and in view of the fact that Osborne acquired thenames of the Union applicants, questioned them, and reported back to Willard,the undersigned finds that Pool and Willard had knowledge of the fact that theabove employees had applied for membership in the Union immediately after theydid, rejecting the sole denial that they had such knowledge in the case of Davis.Pete Pool and Willard determined which employees should be recalled to workwhen the plant resumed operations on October 29, 1941.From Osborne's' testimony that Willard was "perturbed", and Pete Pool'stestimony that Willard was "sure mad" because the employees joined the Union,as well as by the fact that upon learning that they had taken such action Wil-lard immediately called Osborne, who had earlier assured him of the help of theAssdciated Farmers in the event of labor disturbances, and asked that he interesthimself in the situation, the undersigned finds that Willard was disturbed anddismayed that his employees had joined the Union, and sought to combat suchactivity.Herman T. Poolworked steadily for the Ice Company, except for brief lay-offsin 1937 and 1938, from 1935 to the date of his discharge in the second week ofOctober 1941.Prior to 1935 he had worked for the Ice Company for short periodsin 1929 and 1931. Successively he had been promoted from laborer in the store-room to crane operator and finally to engine operator.Willard testified thathe decided about a year before Pool's discharge to terminate his services becausehe -had received complaints that the employees thought Pete Pool was favoringhim in various ways.Willard named Herman Smith as the source of his infor-mation regarding the complaints.NeitherWillard nor Smith gave the namesof any employees who made such complaints. Pete Pool had been superintendentsince 1939, more than 2 years before Herman's discharge, and he denied thathe had favored Herman in any way.Herman applied'for membership in the Union on September 26, 1941, with theother employeesPete learned of that fact a day or so later and told Hermanthat it was not a very good idea and that Willard could get plenty of non-unionmien to operate the plant.On October 1 Herman went on his vacation, at the in-struction of Pete.At that time Pete said nothing to him about his dischargeWhile he was on vacation he was advised by Osborne to get out of the Union:he told Osborne he would think it over. Later, his brother Pete told him ofthe decision to discharge him.Some time thereafter Pete asked Herman if liewere going to stick by the Union, and when Herman said that be was, Pete toldhim that he was riding a "blank train."Herman was the only employee dis- 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged allegedly because of the rule against relatives working at the plant,and Harlan, who was related by marriage to Pete Pool worked for the Ice Com-pany after that time.The record does not show that the no-relative rule wasconceived prior to the time when Herman had applied for union membership. ,Employees with no experience were given the job of crane operator, or "can-puller," in preference to Herman, who had considerable experience in that work.Employees who had not been given maintenance or repair work during the slackseason, which Willard testified was given for the purpose of insuring the returnof his regular employees, were retained in the employ of the Ice Company inpreference to Herman, who had been given such maintenance work for severalseasons, including the one just prior to his discharge.The discriminatory in-vocation of the no-relative rule, shortly after Pete Pool learned of his brother'sapplication for membership in the Union, and directly following Herman's fail-ure to accede to Osborne's request that he leave the Union, convinces the under-signed that the real reason for his discharge was the fact that he had appliedfor membership in the Union.At the time of his discharge in October 1941, L. H. Davis had been in theemploy of the Ice Company since-1932.During the ice shipping season be hadcharge of the delivery of ice to the packing sheds and assisted Herman Smith inthe office.During the slack season he sold ice to customers who came to theplant and continued to work in the office.As noted, the Ice Company contendedthat he was discharged because there was little work for him to do during theslack season.His discharge at the end of the slack season runs contrary to thatcontention.At the hearing, the Ice Company also contended that Davis' employwas terminated in order to cut down on the plant overhead. The work whichDavis performed was taken over by employees Tom Herring and Jack Garber.Garber, who performed some of the office work done by Davis, was a new em-ployee first hired on a part-time basis on September 1, 1941.He was kept onduring the entire slack season in the summer of 1942. For his work on theplatform during 1942, Herring's salary exceeded that paid Davis.Davis applied for membership in the Union on October 3. Of all the em-ployees who joined the Union the Ice Company denied only that it had knowl-edge that Davis had joined.However, that denial is not convincing.Afterthe other employees applied for membership on September 26, Herman SmithquestionedDavis about the Union meeting. Pete Pool questioned the em-ployees who had applied for membership. Before he -was informed of hisdischarge,Davis had rejected Osborne's suggestion that he form a Companyunion,and had informed him of his determination to remain in the Union.Theundersigned believes and finds that Osborne reported the results of his confer-ence with Davis to Willard and Smith. Davis' work was admittedly verysatisfactory.Willard testified that he had decided to let Davis go at the beginning of theslack season in the summer of 1941, and had instructed Smith to that effect be-fore he left for the summer.When he returned to the plant in September hefound that Smith had not carried out his instructions, and again told Smith thatDavis was to be discharged.This testimony is rendered improbable by the factthat Davis was not discharged upon Willard's return, but over a month later,after the Ice Company had learned of his application for membership in the,Union, and after he had advised Osborne that he would remain with the Union.Itwas just a short time after his conversation with Osborne that Davis wasinformed of his discharge.The undersigned finds that Davis was dischargedbecause he made application for membership in the Union, and not because of thereasonsadvanced by the Ice Company. HOLTVILLE IC'E AND COLD STORAGE COMPANY609In point of serviceHerman Fruhnwas one of the oldest employees of the IceCompany.He started working for the Company as a crane operator in 1929 andcontinued to do that work until his lay-off in July 1941.After his lay-off he con-tinued to work around the plant for Manchester, the contractor who did someof the work incident to the changeover to electric power.Fruhn applied for membership in the Union on September 26. The Ice Com-pany did not deny that it had knowledge of his application, and in view of PetePool's questioning of the employees about who attended the Union meeting onSeptember 26, the undersigned finds that Pool had such knowledge.WhenFruhn applied to Pool for his old job within a short time before and after theplant commenced operations in. October 1941, and asked when he should go backto work, Pool put him off saying that it was not yet time for him to go to work.Finally, after continued appeals to Pool, Smith and Willard, Fruhn was givenwork as a laborer in the storeroom.There the work was so heavy that he wasable to complete but one shift and that only with the help of his son, whom hecalled in to assist him.Thereafter, when he requested Pool to give him his oldjob back, Pool ignored his request.In its answer the Ice Company stated that Fruhn's work was satisfactory.At the hearing, contrary to the allegation in its answer, the Ice Company con-tended that Fruhn,was not given his old job back in October 1941 because hetinkered with the crane that he operated and got it out of adjustment.Willardtestified that Fruhn had tinkered with the crane for years, yet neither he norPool claimed that Fruhn had ever been warned not to tinker with the crane orthat they disapproved of it.At no time prior to the hearing was Fruhn advisedthat the reason for the failure to reinstate him was his tinkering with the crane.Becauseof the foregoing facts the undersigned does not credit the testimony thatFruhn wasnot rehired because he tinkered with the crane. Several of the menwho replaced Fruhn as a crane operator in-1941 had no experince in operatingthe crane ; as noted, Fruhn had given 11 or 12 years of satisfactory work in thatjob.The undersigned finds that Fruhn was not given his old job back becausePool learned that he applied for membership in the Union.This finding is notdisproved by the fact that Fruhn was later given work in the storeroom. Thework in the storeroom was heavy work demanding strong men. Fruhn was aslight, thin individual.It was apparent to the undersigned,as itwas to the IceCompany, that Fruhn could not perform that work.The casesof HermanT. Pool, Davis, and Fruhn follow a common pattern. Ineachcase anemployee who has given long years of satisfactory servicewas dis-charged or refused work for alleged reasons which do not stand up underscrutiny.Lester 0. Hart,the oldest employee in point of service, commenced his em-ployment with the Ice Company in 1926.He was first a laborer, then a craneoperator,next an engineoperator, and finally was made plant mechanic, theposition he held at the time of the termination of his employment in October1941.Hart signed anapplication for membership in the Union on September 26 withthe otheremployees.The next day, Pete Pool told them that Willard was "suremad" becausethe employees joined the Union. A few days later Pool told Hartto go on his vacation. At that time Pool gave no indication that Hart would not beput back to work at theend of hisvacation, and the work that Hartwas doinghad not beencompletedat that time. During this same period Pool asked Hartif the employeeswere trying to "blackmail" him in that they did not tell him that 610DiECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were going over to join the Union, adding that he would like to have gonealso.`It is clear that Pool knew that Hart had made application to join the Union.When Hart returned to the plant from his vacation, he punched his time card,then sought Pool and asked him what he should do. Pool told him that Willardhad instructed him to lay everyone off, and Hart went home. At that time the workwhich Hart had been doing before his vacation had-not been completedSubse-quently this work was sent out of the plant to be completed.Hart thereafterapplied to Pool for reinstatement on numerous occasions without success.The Ice Company contended that Hart's services were terminated because therewas no need for the services of a repair mechanic after the change from Dieselto electric power. This appears to be contrary to the facts.At the time whenHart was laid off after his vacation, the work he had been doing was not com-pleted.According to Pool's testimony he did part of the work formerly done byHart, and part of such work was sent out of the plant to be done. While theamount of repair work undoubtedly decreased after the Diesel engines were elim-inated, the undersigned is not convinced that it decreased to the point whereneed for the services of a repair mechanic were eliminated altogether.Whileoperating with Diesel power the Ice Company had required two repair mechanics.Wooldridge, the other mechanic, had quit the employ of the Ice Company, so thatHart was the only one left. Hart had done electrical work at the plant prior tothe change-over. The fact that Hart was the oldest employee of the Ice Companyin point of service; that he had performed satisfactorily practically every dutyin the plant ; that he was not offered work in any other department, in combina-tion with the fact that there remained mechanical and electrical work to be done,convinces the undersigned that Hart's services were terminated because he appliedfor membership in the Union.Arthur Standiferwas first employed by the Ice Company in January 1936 Heworked for 2 years in the storeroom, for over 2 years as a crane operator, andduring part of the last season he worked he was the relief engine operator. Dur-ing the summer of 1941 and up to October 3 he did repair and maintenance workaround the plant.Standifer signed an application for membership in the Union on September 26.The Ice Company did not deny that it had knowledge of the fact that Standifermade such application, and the undersigned finds that it obtained such knowl-edge through Pool's questioning of the employees.In its answer the Ice Company alleged that the work Standifer was doing wascompleted on October 3. Standifer testified that the work he was doing was notcompleted at that time, and his testimony is credited over Pool's testimony to thecontrary, in view of the corroborative testimony of Hart to the effect that therepair and maintenance work was not completed some 10 days later, which testi-mony was not denied. The Ice Company's answer also alleged that Standifernever applied for reinstatement.This appears to be an invalid' contention in viewof the customary practice that the Ice Company followed, in notifying its regularemployees to report for work in the event they were not present when the plantstarted or when their services were needed. In any event, Standifer's 'testimonythat he did apply to Pool for reinstatement is undenied, and is credited, as isStandifer's testimony that he talked to Pete Pool and Herman Smith on a numberof occasions both before and after the plant started operations in October 1941,so that they knew he was available for workWillard testified that work wasavailable which Standifer could do, but that he and Pool selected men theythought were better fitted to do the work. It has been pointed out that em-41n view of Pool's anti-union statements, both before and afterwards, the undersignedfinds that on this occasion Pool was merely being facetious. HOLTVILLE ICE AND COLD STORAGE COMPANY'611ployees were put on as crane operators who had no previous experience in thatwork.Standifer had almost 3 years' experience as a crane operator.Some of themen given the crane operating jobs in the 1941-42 season had little or no experi-ence.Men who had never worked for the Ice Company before were selected towork in the storeroom in preference to Standifer.Under these circumstancesthe undersigned finds that Standifer was discharged on October 3, and waslater refused reinstatement because he made application to join the Union onSeptember 26.Perry T. Blankenshipwas first hired by the Ice Company to work in thestoreroom in 'May 1940.He worked till July, when he was laid off.He wasagain employed in September 1940 as a crane operator.During the last partof the season in the summer months of 1941 be worked as a relief craneoperator and was a relief engine operator.After his lay-off in July he worked'at short periods for the Ice Company and for the contractors who were doingthe work incident to the change-over from Diesel to electric power.-He applied for membership in the Union with the other employees on Septem-ber 26.Within a day or so, Pete Pool asked him if he had joined the Union.When replied that he had, Pool told him that the Union "didn't have a chance."The Ice Company's answer alleges that Blankenship never applied for rein-statement.Blankenship testified that in October before the plant commencedoperations he asked Pool when he could go back to work, and that Pool ignoredhis request.This was not denied by Pool, and is credited by the undersigned.Failure to put Blankenship back to work as a crane operator would hardlybe conclusive of the fact that he was being denied work because of his Unionactivities, in view of the fact that he had been with the Ice Company for onlytwo seasons, although it seems logical that he would be better qualified toperform such work than those who had never done it.However, the fact thatentirely new employees and employees with much less experience were givenwork in the storeroom in preference to Blankenship convinces the undersignedthat Blankenship was not reinstated because Pool learned that he had appliedfor membership in the Union.Henry C. Fredenburgfirst started to work for the Ice Company in November1t37.He first worked as a laborer, and thenebecame a truck driver, which wasthe type of work he was doing at the time of his lay-off in October 1941.During the slack season he delivered clear ice on an established route ; duringthe busy season he delivered ice to the vegetable packing sheds.On September 26 he joined the Union with the other employeesA few dayslater Pete Pool asked him if he had joined the Union and he replied that be had.In its answer the Ice Company stated that Fredenburg would undoubtedlyhave been reinstated had he applied at the commencement of the vegetableshipping season, but that he never applied.At the hearing Willard admittedthat Fredenburg applied to, him for reinstatement, and did not dispute Freden-burg's testimony that the application was made in December, which would be_just before the commencement of the vegetable shipping season.His requestfor reinstatement was denied.Shortly thereafter the Ice Company hired anentirely new employee in preference to reinstating Fredenburg. Such evidenceclearly establishes the discriminatory refusal to reinstate Fredenburg.Theundersigned finds that Fredenburg was denied reinstatement because of thefact that he had applied for membership in the Union.In making the above findings the undersigned has taken into considerationthe fact that because of the change-over from Diesel to electric power the jobsof six or seven employees would be eliminated.However, before the plant540012-44-vol. 51--40- 612 ° DECISIONS OFNATIONALLABOR RELATIONS BOARDcommenced operations in October1941,four or five employees who startedthe preceding season quit and thus eliminated themselves from consideration.While the pay rolls during the first half of 1942,indicate that the Ice Companyemployed, on the average,6 or '7 fewer men,the pay rolls for that period alsodisclose that no fewer than 5, and at times as many as11 ormore, new menwere used. In other words,there appears to have been steady work fromJanuary15, 1942, to July 15,1942, for no fewer than five new men. By hiringentirely new employees and employeeswithlimited experience in preference tothe more experienced and satisfactory employees listed above,the Ice Companydefeated its contention that such employees were not reinstated because oflack of work.In considering whether the above employeeswere dischargedor refusedreinstatement because of their Union activities,the undersigned is of the opinionthat some weight is to be given to the fact that Fruhn was the only employeewho had applied for membership in the Union and who had remained steadfastin his views who was employed to work during the following season.As noted,Fruhn was given heavy work which he had not done before and which lieobviously could not do.On the contrary those who did not join the Union, orthose who,having applied for membership,thereafteractivelypromoted theAssociation were given steady employment and the preferred jobs.ThroughPool's questioning of the employees about their Union membership and throughOsborne's activities against the Union and in favor of the Association, theIce Company was clearly informed as to which of the employees remainedsteadfast with the Union, and which employees were willing to go alongwith theAssociation.DespiteWillard'sand Pool'sdenials, the undersigned is con-vinced that this was one of the factors which determined which of the em-ployees were to be recalled to work in the season beginningOctober 29, 1941.The proof does not support the allegation that the respondents other than theIce Company discriminated against the above employees in regard to their hireand tenure of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEeThe activities of the respondents set forth in Section III above, occurring inconnection with the operations of the respondent Ice Company described InSection I above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfair laborpractices, the undersigned will recommend that they be required to cease anddesist therefrom and that they take certain affirmative action designed toeffectuate the policies of the, Act.It has been found that the respondents have dominated and interfered withthe formation of the Association and have contributed support thereto.Theeffect and consequences of the respondents' domination of, interference with,and support of the Association, as well as continued recognition of the Associa-tion by the Ice Company as the bargaining representative of its employees, con-stitutes a continuing obstacle to the free exercise by its employees of the rightsguaranteed to them in the Act.Because of the respondents' illegal conduct withregard to it, the Association is incapable of serving the Ice Company's employeesas a genuine collective bargaining agency.Accordingly, it will be recommended HOLTVILLE ICE AND COLD STORAGE COMPANY613that the Ice Company withdraw all recognition from the Associationand com-pletely disestablish it as the representative of any of its employees for thepurposes of dealing with it concerning grievances, labor disputes, wages, rates ofpay, hours of work, or other conditions of employment.The contracts datedNovember 1, 1941, and November 1, 1942, between the Ice Company and theAssociation are invalid since they are a means whereby the Ice Companyutilizesan employer-dominated labor organization to frustrate self-organization andto defeat collective bargaining by its employees.Moreover, they provide forexclusive recognition of the Association, although at the time the contracts weremade that organization had not been designated by an uncoerced majority of theemployees covered by the contract as their representative for the purpose of collec-tive bargaining.The undersigned will recommend that the Ice Company ceaseand desist from giving effect to these or any other agreement with the Associationin respect to rates of pay, wages, hours of work, or otherconditions of employment.Nothing in these recommendations, however, shall be deemed to require the IceCompany to vary or abandon the wage rates or other substantive features of itsrelations with its employees which the Ice Company may have established in con-formity with the contracts, as extended, renewed, modified; supplemented, orsuperseded.The Associated Farmers and Hugh T. Osborne have dominatedand interferedwith the formation of the Association, and contributed support thereto. Suchactivitieswere carried on in order to forestallorganizationby a legitimatelabor organization.Itwill be recommended that the Associated Farmers andHugh T. Osborne cease and desist from such activities, and that they informtheir members and contributors of such injunction.It has been found that the Ice Company discriminated in regard to the hireand tenure of employment of Arthur Standifer, Lester C. Hart, L. H. Davis,H. C. Fredenburg, Perry T. Blankenship, Herman T. Pool andHerman Fruhnbecause they applied for membership in the Union. It will berecommendedthat the Ice Company offer to those employees immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges, dismissing if necessarynew employees hired since the date of the Ice Company's discriminationagainstthe above employees, and make them whole for any loss of pay each has sufferedby, reason of the discriminationagainst himfrom the date of the Ice Company'sdiscrimination against himto the date of the Ice Company's offerof reinstate-ment, less his net earnings6during said period.Upon the basis of the foregoing findings of fact and uponthe entire recordin the case, the undersigned makes thefollowing :CONOLusIONs OF LAW1.Truck Drivers,Warehousemen and Helpers Union 898, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, A. F. of L., and Holtville Ice and Cold Storage Company EmployeesAssociation, are labor organizations within the meaning of Section 2 (5) ofthe Act.5By "net earnings"ismeant earnings less expenses,such as for.transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590,8 N. L. R. B.440.Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporationv.N. L. If. B.,311 U. S. 7. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The respondents Associated Farmers of Imperial County, and Hugh T.Osborne, are employers of the employees involved herein, withinthe meaningof Section 2 (2) of the Act.3.By interfering with, restraining, and coercing the employees of the IceCompany in the exercise of the rights guaranteedin Section7 of the Act, therespondents have engaged in and are engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.By dominating and interfering with the formation of the Association andby contributing support to it, all the respondents have engaged in and areengaging in unfair labor practices, within the meaning of Section 8 (2) of theAct.-5.By discriminating in regard to the hire and tenure of employment ofArthur Standifer, Lester C. Hart, L. H. Davis, H C. Fredenburg, Perry T.Blankenship, Herman T. Pool and Herman Fruhn, the respondent Ice Companyhas engaged in and is engaging in unfair labor practices, within themeaning-of Section 8 (3) of the Act.6.The 'aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.7.The respondents have not engaged in unfair labor practices within the-meaning of Section 8 (5) of the Act.8.The respondents Associated Farmers of Imperial County and Hugh T.Osborne have not engaged in unfair labor practices within the meaning ofSection 8 (3) of the Act.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, the undersigned recom-mends that :1.The respondent Holtville Ice and Cold Storage Company, its officers, agents,successors,and assigns,shall:(a)Cease and desist from:(1)Dominating or interfering with the formation of the Holtville Ice andsCold Storage Company Employees Association, or with the formation and admin-istration of any other labor organization of its employees and from contributingsupport and assistance to said Association or to any other labor organization ofits employees,;(2)Giving effect to the contract of November 1, 1942, with the Holtville Iceand Cold Storage Company Employees Association, or to any extension, renewal,modification, or supplement thereof, or to any superseding contract ;(3)Discouraging membership in Truck Drivers, Warehousemen and HelpersUnion 898, affiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, A. F. of L., or any other labor organization of its,employees by discharging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire and tenure of employmentor any term or condition of employment ;(4) In any other manner interfering with,restraining,or coercing its em-ployees in the exercise of the right of self-organization,to form, join, and assistlabor organizations, to bargain collectively through representatives of their own.choosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid and protection, as guaranteed in Section 7 ofthe Act ;(b)Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act ;(1)Withdraw all recognition from Holtville Ice and Cold Storage Company-Employees Association,as the representative of any of its employees for the- HOLTVILLE ICE AND COLD STORAGE COMPANY615purposes of dealing with the respondent Ice Company concerning grievances, labordisputes,rates of pay,wages, hours of employment,or other conditions of em-ployment and completely disestablish the Association as such representative ;(2)Offer to Arthur Standifer,Lester C. Hart, L. H. Davis, H. C. Fredenburg,Perry T. Blankenship,Herman T. Pool and Herman Fruhn, immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges;(3)-Make whole Arthur Standifer,Lester C. Hart, L. H. Davis, H C. Freden-.burg, Perry T. Blankenship,Herman T. Pool and Herman Fruhn,for any lossof pay they may have suffered by reason of the respondent Ice Company'sdiscrimination against them by payment to each of a sum of money equal to thatwhich he normally would have earned as wages from the date of his dischargeto the date of the offer of reinstatement,less his net earnings a during saidperiod ;(4)Post immediately in conspicuous places in its plant and maintain for aperiod of not less than sixty(60) consecutive days from the date of posting,notices to its employees stating(1) that the respondent Ice Company will notengage in the conduct from which it is recommended that it cease and desistherein;(2) that the respondent Ice Company will take the affirmative action.herein recommended;and (3)that its employees.are free to remain or becomemembers of Truck Drivers, Warehousemen and Helpers Union 898,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen.and Helpers,A. F. of L., and that the Ice Company will not discriminate againstany employee because of such membership or activity ;(5)File with the Regional Director for the Twenty-firstRegion(Los An-geles, California),within ten (10) days from the receipt of this IntermediateReport a report in writing setting forth in detail the manner and form in whichit has complied with the foregoing recommendations.2.The respondents Associated Farmers of Imperial County and Hugh T. Os-borne, their officers, agents,successors and assigns,acting in the interest of therespondent'Ice Company,or in the interest of any other employer,shall :(a)Cease and desist from:(1)Dominating or interfering with the formation of Holtville Ice and Cold.Storage Company Employees Association,or with the formation or administra-tion of any other labor organization of the employees of the Ice Company, or:any other employer, and from contributing support and assistance to said As-sociation,or to any other labor organization of the employees of the Ice Com-pany, or of any other employer ;(2)Soliciting and "collecting funds from the respondent Ice Company,or fromany other employer,to be used in whole or in part for the purpose of interferingwith the rights of employees guaranteed in Section 7 of the Act ;(3) In any other manner interfering with, restraining,or coercing the em-ployees of the Ice Company,or of any other employer,in the exercise of theright to self-organization,to form, join, or assist labor organizations,to bargaincollectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining,or other mutualaid and protection,as guaranteed in Section 7 of the Act;(b)Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(1) Immediately send notices in writing through the United States mails toallmembers and contributors of the Associated Farmers, including the respond-0 See footnote 5,supra. 616DECISIONS OF NATIONALLABOR RELATIONS BOARDent Ice Company, stating that each of them will not engage in the conductfrom which it is herein recommended that they cease and desist ;(2)Notify the Regional Director for the Twenty-first Region in writing,within ten (10) days from the receipt of this Intermediate Report, what stepsthey have taken to comply with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify said Regional Di=rector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentsto take the action aforesaid.It is recommended that the complaint be dismissed insofar as it alleges thattbq respondents engaged in unfair labor practices within the meaning of Sec-tion 8 (5) of the Act.It is further recommended that the complaint be dismissed insofar as it allegesthat the Associated Farmers of Imperial County and Hugh T. Osborne engagedin unfair labor practices within themeaningof Section 8-(3) of the Act.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham Building,Washington, D.C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof.As further provided in- said Section 33, should any party desire per-mission to argue orally before the Board, request therefor must be made Inwriting to the Board within ten (10) days from the date of the order trans-ferring the case tothe Board.FRANK A. MOURITSEN,Trial Examiner.Dated April23, 1943.